 Case 20-17863     Doc 16   Filed 10/20/20 Entered 10/20/20 17:26:13             Desc Main
                              Document     Page 1 of 1




                                         Certificate Number: 13983-ILN-DE-035003682
                                         Bankruptcy Case Number: 20-17863


                                                        13983-ILN-DE-035003682




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on October 20, 2020, at 5:23 o'clock PM CDT, Patricia Williams
completed a course on personal financial management given by internet by David
M. Siegel & Associates, a provider approved pursuant to 11 U.S.C. 111 to
provide an instructional course concerning personal financial management in the
Northern District of Illinois.




Date:   October 20, 2020                 By:      /s/David M Siegel


                                         Name: David M Siegel


                                         Title:   Owner
